Concurring Opinions. '
Eoby, J.-
2. Appellant was the owner of the northwest quarter of section twenty-eight north, range two west, in Monroe county, subject to certain exceptions, which reduced the amount of said holding to 120 acres. One of said exceptions was of a public cemetery, to reach which it was necessary to pass over some portion of appellant’s said lands. Appellant objected thereto, and locked the cemetery gate. Appellee thereupon entered into negotiations which resulted in the payment by him to her of $50, which has neither been paid nor tendered back, and the execution of an instrument in terms as follows: “August 31, 1903. Eeceived of Ira E. Stansifer $50 in payment for the land north and west of the graveyard, the same to be valued or sold at $12 per acre, and the remainder to be paid on receipt of deed. Martha J. McEarland.”
The key to the cemetery was thereupon turned over by appellant to a person designated by appellee. Appellant set posts for a division fence, extending the same from the *490cemetery to the line of the land. Thereafter a survey and measurement of the tract to he conveyed was made. Appellant made and tendered a deed for the land from the cemetery to the fence, which was not upon the line. This, appellee refused to accept, tendered $110, the amount of the purchase money, in addition to the $50 paid as the agreed price for the land from the cemetery to the line, kept the tender good, and brought the suit.
The appellant testified that the proposition was to sell “to the fence,” which was within about two rods of the line. Appellee claimed to have purchased to the line. The description contained in the instrument above set out was susceptible of ascertainment by a surveyor, and therefore sufficient. Thain v. Rudisill (1890), 126 Ind. 272; Trentman v. Neff (1890), 124 Ind. 503; Waterman, Spec. Perf., §§235, 237, 238.
“The land north and west of the graveyard” referred to the land so situated and owned by the appellant. Its amount was a matter of measurement and computation, the purchase price being determinable with reference to such amount, and the judgment of the trial court should therefore be affirmed. I do not, however, regard the evidence as sufficient to show a part performance to take the case out of the statute of frauds.